DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "The planetary reduction gear" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the fixed-position preload mechanism” (emphasis added) in line 29, Examiner assumes this should be amended to state “the fixed-position preload member” as disclosed in line 26 of the same claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYAMA (JP 2006307909) in view of WEI et al. (US 2009/0322171 A1).
Regarding claim 3, KAMIYAMA  discloses a planetary reduction  gear, comprising: a cylindrical device housing (23, 24), a front-stage planetary gear reduction mechanism (with sun gear 3) and a rear-stage planetary gear reduction mechanism (with sun gear 8), the front-stage and rear-stage planetary gear reduction mechanisms being built into the device housing, wherein the rear-stage planetary gear reduction mechanism comprises: a rear-stage internal gear (9) fixed to the device housing or integrally formed with the device housing (see Fig. 1): a rear-stage sun gear (8) that is arranged coaxially inside the rear-stage internal gear and is connected and fixed coaxially to a front-stage planetary carrier (7), the front-stage planetary carrier being an output element of the front-stage planetary gear reduction mechanism; a rear-stage planetary gear (10) engaging with each of the rear-stage internal gear (9) and the rear-stage sun gear (8); a rear-stage planetary carrier (11) that rotatably supports the rear-stage planetary gear and is rotatably supported by the device housing (23) via a rear-stage carrier bearing (15); a first bearing (19) supporting the front-stage planetary carrier; a second bearing (18) supporting the rear-stage sun gear (8); wherein the rear-stage internal gear (9), the rear-stage sun gear (8) and the rear-stage planetary gear (10) are helical gears [0021], respectively; the first bearing (19) is a thrust bearing that rotatably supports the front-stage planetary carrier with respect to the device housing; the second bearing (18) is a thrust bearing that rotatably supports the rear-stage sun gear (8) with respect to the rear-stage planetary carrier (11).
	KAMIYAMA does not disclose a preload mechanism that applies preload to the second bearing in a direction along a center axis towards the first bearing, and the preload mechanism is provided with a fixed-position preload member that is fixed to the rear-stage planetary carrier and, at a fixed position in the direction of the center axis, applies the preload to the second bearing; and wherein the fixed-position preload mechanism is a set screw that is threaded into and fixed to the rear-stage planetary carrier.
	WEI teaches a preload mechanism (20) that applies preload to a bearing (32) in a direction along a center axis towards the bearing, and the preload mechanism is provided with a fixed-position preload member (21) that is fixed to the housing (30) and, at a fixed position in the direction of the center axis, applies the preload to the bearing (32); and wherein the fixed-position preload member (21) is a set screw [0035] that is threaded into and fixed to the housing (30).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the planetary reduction  gear of KAMIYAMA with the preload mechanism taught by WEI, so as to improve internal clearance of the bearing to reduce vibration, noise, and power waste. (WEI, [0004]).  See Fig. 1 below, which is a modified Fig. 1 of KAMIYAMA, incorporating the set screw of WEI.

    PNG
    media_image1.png
    835
    743
    media_image1.png
    Greyscale

Fig. 1: Preload mechanism of WEI incorporated into the planetary reduction gear of KAMIYAMA

	Regarding claim 4, the combination of KAMIYAMA-WEI discloses the preload mechanism, but does not disclose a mechanism to prevent the set screw from loosening.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of KAMIYAMA-WEI with the use of a thread-locking compound, such as Loctite™, to prevent the loosening of the setscrew due to vibrations during operation.  The use of thread locking compound to prevent the loosening of threaded fasteners is well known.
	Regarding claim 5, the combination of KAMIYAMA-WEI discloses the rear-stage planetary carrier (11) is provided with: a carrier end face opposing the rear-stage sun gear; a circular recess part (see Fig. 1 above, the area (B)) that is formed in a center portion of the carrier end face, opens towards a side of the rear-stage sun gear and has a prescribed depth in the direction of the center axis; and a threaded hole that passes through the circular recess part in the direction of the center axis and is opened on a bottom surface of the circular recess part, the rear-stage sun gear (8) is provided with a shaft end part (8a) projecting coaxially into the circular recess part, the second bearing (18) is attached to the shaft end part inside of the circular recess part, the preload mechanism is provided with a pressure plate (17), the pressure plate is mounted inside the circular recess part in a state being located adjacent to the second bearing and being capable of moving in the direction of the center axis, and the pressure plate is pressed against the second bearing by the set screw that is threaded into and fixed to the threaded hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659